El Juez PresideNte Señor -del Toro,
emitió la opinión del tribunal.
El 20 de marzo de 1924 Fortuna Mazarredo compareció en este pleito terminado por sentencia dictada el 9 de julio de 1912 y presentó una moción pidiendo que se declarara nulo el emplazamiento, la anotación de rebeldía y lp. senten-cia o inexistente y nula la subasta celebrada como conse-cuencia de la sentencia.
La corte señaló el día 24 de marzo de 1924 para discu-tir la moción y en dicho día, copiando textualmente de la transcripción de la evidencia, ocurrió lo que sigue:
“El Ledo. Buenaventura Esteves, en representación de la parte demandante, presenta por escrito una moción interesando la pospo-sición de esta vista para el próximo lunes o cualquier otra fecha, por los fundamentos que se expresan en dicha moción. La parte demandada se opone, alegando que- los fundamentos alegados en la misma son erróneos.
“Juez. — -La corte declara sin lugar la moción basada en el mismo artículo 217, o sea, la continuación dél mismo artículo, que dice, entre otras cosas, que la corte puede abreviar los términos.
“Dte. — Anunciamos a la Corte que no estamos preparados para discutir la moción señalada para hoy, y solicitamos permiso para retirarnos.
“Juez. — La Corte resuelve que la‘ parte no puede alegar sor-presa en un asunto de esta naturaleza porque es un demandante que está enterado de todos los actos del pleito y debido a eso mismo la Corte no autoriza al Letrado para que se retire del asunto.
“Dte. — Quiero manifestar que este es un pleito, según veo por el Legajo, que data del año 1912, es decir,, seis años antes de yo ser abogado, de modo que la Corte debe tomar en consideración, en primer término que lo que se va a discutir es una cuestión legal, y de' *319las cdestiones legales no tienen conocimiento las partes sino los abo-gados; qne cuando se inició este pleito y seis años después, todavía no era abogado, y qne minea lie sido abogado de récord en este caso basta este mismo día en que el señor García me encomendó su de-, fensa para qne viniera a la Corte, no con el propósito de discutir esta moción, sino con el propósito de venir a radicar una moción solicitando la suspensión del señalamiento.
“Juez. — En ese caso anuncie a la parte que su misión ba ter- > minado para que él pueda poner otro abogado que lo represente.
“Dte. — Aparte de esto,- quiero que se baga constar en récord la excepción nuestra a la resolución de la Corte declarando sin lugar nuestra moción, y también nuestra excepción a la resolución de la Corte no autorizándonos para retirarnos, puesto que nos encontra-mos completamente huérfanos de todo argumento y de toda arma para poder entablar una controversia jurídica con el compañero.”
Celebrada la vista bajo las circunstancias indicadas, la corte, el 28 de marzo de 1924, decretó las nulidades solicita-das y ordenó que se expidiera un nuevo emplazamiento.
El 4 de abril solicitó el demandante la reconsideración de la resolución del 28 de marzo, y el propio día la corte se negó a anular su resolución, pero concedió al demandante cinco días para que contestara la moción de Fortuna Ma-zarredo, después de lo cual y de oir las alegaciones de am-bas partes, resolvería si procedía o no la reconsideración solicitada.
El 8 de abril de 1924 el demandante presentó su escrito de apelación y la transcripción fué radicada en su oportu-nidad en la secretaría de esta corte.
Fortuna' Mazarredo pidió la desestimación del recurso porque la • evidencia no se había certificado debidamente y porque no se notificó a las partes contrarias. La moción de desestimación fué declarada sin lugar en cuanto al primer extremo. En cuanto al segundo se pospuso basta que el caso quedara como quedó el 4 de marzo último sometido por sus méritos.
Sostiene la parte apelada que esta corte no ba adquirido jurisdicción porque no ban sido notificados del re-*320curso los albaceas testamentarios de Emilio Mazarredo que fueron los demandados en el pleito. Y alega la parte ape-lante que la misma Fortuna Mazarredo sostuvo en su moción de nulidad que Monserrate Maisonet y José Ramírez no eran albaceas de Emilio Mazarredo, ni tenían autoridad para representar a la Sucesión demandada y congruente con su criterio dejó de notificar su moción a los citados Maisonet y Ramírez, llamando sólo al debate al demandante en el pleito, y que siendo ello así no está en condiciones de pedir la desestimación del recurso porque el apelante no hiciera lo que ella misma dejó de hacer al suscitar la contienda.
Tiene razón a nuestro juicio el apelante. Dejando a un lado si Monserrate Maisonet y José Ramírez eran o no par-tes necesarias en el pleito, cuando el pleito fué entablado, es lo cierto que cuando después de doce años de dictada la sentencia Fortuna Mazarredo solicitó su nulidad, sólo noti-ficó su moción al demandante y sería injusto que cuando el demandante se dirige al Supremo para que revise la actua-ción de la corte de distrito en el procedimiento de tal ma-nera iniciado y tramitado, se negara la revisión porque no se notificara a personas que de hecho ninguna intervención tuvieron en la contienda.
Si bien la moción de nulidad se presentó en el pleito, constituye en verdad un incidente separado en el cual For-tuna Mazarredo no hizo partes a los repetidos albaceas. No sabemos si dados los años transcurridos dichos albaceas existen o podrían funcionar como tales. La misma parte apelada al discutir la cuestión en su fondo invoca el artículo 878 del Código Civil para sostener que el albaceazgo dura sólo un año, a menos que hubiere sido prorrogado el plazo por el testador, y luego dice textualmente: “Los herederos no prorrogaron el plazo, no hay cartas testamentarias, no se ha aceptado por ellos el cargo, y no hay procedimiento para prorrogar el año del albaceazgo.”
Bajo tales circunstancias nos inclinamos a resolver que los dichos albaceas no son partes necesarias en esta apela-*321ción, especialmente no habiendo citado la parte apelada ju-risprudencia alguna que demuestre lo contrario. “En otras palabras, la parte adversa a quien ba de notificarse un es-crito de apelación, es la que de los autos aparece ser tal parte contraria, y corresponde a la parte que solicita la des-estimación de la apelación probar con los autos que una parte no notificada era parte contraria. Los autos a consi-derar con este objeto son los autos de los procedimientos en que la apelación es establecida.” 2 Cal. Jur. 335.
Señala el apelante en su alegato varios errores para pedir la revocación de la resolución apelada. Sólo será ‘necesario considerar el primero.
La moción de nulidad se presentó el 20 de marzo de 1924. La vista fue señalada para cuatro días después. La impor-tancia de la moción salta a la vista. Aunque no existiera ley escrita sobre el particular, es la buena práctica que se dé a las partes el tiempo necesario para preparar sus de-fensas. Las razones alegadas por el abogado del deman-dante para pedir la posposición de la vista son tan lógicas; y convincentes que apenas puede concebirse que dejaran de ser atendidas dentro del sereno ambiente peculiar de las cortes de justicia. . •
Pero existe ley escrita sobre el particular. El artículo 317 del Código de Enjuiciamiento Civil de modo terminante dice que toda •notificación de una moción deberá verificarse con cinco días de anticipación al señalado para su vista. Y otra ley posterior al Código (Leyes de 1917 (3), p. 19) al referirse al calendario especial de asuntos en las cortes de distrito, prescribe la misma notificación con cinco días. de antelación a la vista. Y aunque se concluya que tales re-glas son meramente directivas y que las cortes pueden y de-ben ejercitar su discreción para hacer señalamientos dentro de términos más breves, es necesario reconocer que consti-yen la norma fijada por la Legislatura que sólo cabe alte-rar en casos verdaderamente meritorios. Y ya hemos visto que este que estudiamos no lo es.
*322¿Qué influencia puede tener la moción de reconsideración y la resolución recaída a la misma? Ninguna, a nuestro juicio. Es recomendable la práctica de pedir a la propia corte la reconsideración. Mncbas veces se obtiene un resultado inmediato y se evitan con ello las apelaciones. Debe solicitarse como regia general antes de recurrir a un remedio extraordinario, pero cuando se ejercita el ordinario de apelación, no es imprescindible. La parte pudo desistir como desistió. Sólo está en verdad sometida a nuestra consideración la resolución de 24 de marzo de 1924, no la de 4 de abril siguiente.
Resultando, pues, evidente el error cometido por la corte de distrito al no conceder a la parte demandante tiempo ne-cesario para preparar y presentar sus defensas, debe revo-carse la orden recurrida y el caso devolverse para ulteriores ■procedimientos no inconsistentes con esta opinión.